IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 DAVID GRAY, as personal
 representative of the ESTATE OF                    No. 77577-4-I
 JULIAN DAVID GRAY-FLORANCE;
                                                    DIVISION ONE
                      Appellant,
                                                    UNPUBLISHED OPINION
               V.


 THE CITY OF SEATTLE, a municipal
 corporation; SEATTLE PUBLIC
 UTILITIES; RAY HOFFMAN, in his
 official capacity as Director of Seattle
 Public Utilities only; and DOES 1-50,

                      Respondents.                  FILED:June3,2019


       APPELwIcK, C.J.   —   Gray-Florance died when the vehicle in which he was

riding skidded sideways and struck a fire hydrant on his passenger side door.

Gray, as personal representative of Gray-Florance’s estate, sued the City, alleging

that the hydrant’s standpipe was negligently installed, failed to breakaway as

designed, and caused Gray-Florance’s death. The trial court granted summary

judgment and dismissed the case. The Estate argues that the trial court erred in

concluding that it failed to present a genuine dispute of material fact as to

proximate cause. We affirm.

                                       FACTS

       On NewYear’s Eve 2013, Julian Gray-Florance, his friend Arthur Sawe, and

his girlfriend Kaycee Davis went to a bar in the Capitol Hill neighborhood of Seattle.
 No. 77577-4-1/2


Sawe drove them to the bar in Gray-Florance’s vehicle, and they stayed at the bar

for approximately two and a half hours. After leaving the bar, they got into Gray

Florance’s car and headed back to Sawe’s house.                   Sawe was driving, Gray

Florance was in the front passenger seat, and Davis was in the right rear

passenger seat.

          While traveling northbound on Lakeview Boulevard East, the vehicle

fishtailed several times before Sawe lost control of the vehicle and veered west.

The vehicle then crossed the southbound lane of traffic and began a sideways

slide onto the west sidewalk. After it began to slide, the vehicle struck a crosswalk

sign before striking a fire hydrant on the passenger side, causing the vehicle to roll

over. In Detective James Bulawa’s inspection of the vehicle, he noted “contact

damage to the passenger’s door area      .   .   .   which continued into the interior of the

vehicle approximately 36 inches.” Witnesses estimated that the vehicle had been

traveling between 35 to 50 miles per hour.

          The Seattle Fire Department responded to the scene and declared Sawe

and Gray-Florance deceased.         Davis survived, suffering a fractured left leg,

bruising on her head, and burn marks on her right side. Dr. Richard C. Harruff, the

chief medical examiner at the King County Medical Examiner’s Office, later

concluded that Gray-Florance’s cause of death was “blunt force injuries of the

torso.”

          On June 15, 2016, David Gray, as personal representative of the estate of

Gray-Florance (Estate), sued the City of Seattle (City), Seattle Public Utilities

(SPU), SPU Director Ray Hoffman, the City and SPU’s agents and employees,


                                                     2
No. 77577-4-1/3


and other individuals and entities he believed were at fault in the collision.1 The

Estate’s complaint included claims for wrongful death, negligence, and negligent

supervision. Specifically, the Estate alleged that

       [the fire hydrant] did not break away immediately upon impact as
       designed. The riser section of the pipe left the fire hydrant too far
       above grade for the safety flange and safety bolts to breakaway as
       intended when struck by plaintiff’s vehicle. The height of the fire
       hydrant was not only negligently above grade, but it was also in
       violation of Seattle rules, codes, regulations, and/or ordinances as
       well as violating the manufacturer’s recommendations and
       requirements.
       The Estate further alleged that, “[a]s a proximate result of defendants’

negligence and at-fault acts or omissions, the vehicle’s frame and/or rocker panel

hooked the fire hydrant flange, causing the vehicle to flip over, resulting in fatal

injuries to both the driver Arthur Sawe, and the front seat passenger, plaintiff Julian

Gray[-Florance].” And, it alleged that “[i]n the ten years prior to the incident,

defendants altered or directed the alteration of the height and placement of the

hydrant leaving the roadway unprotected, unsafe, and in a dangerous condition for

any and all users of the road.”

      The fire hydrant that Gray-Florance’s vehicle struck is located in the

sidewalk west of Lakeview Boulevard East. The hydrant is 2 feet from the curb

and 10 feet from the lanes of travel. Its assembly includes a standpipe that extends

below grade and connects to the City’s water main. Specifically, the standpipe

extends down through the concrete sidewalk, which functions as a “shear block”


       The defendants, who are all respondents on appeal, are represented by
the Seattle City Attorney’s Office. Therefore, we collectively refer to the
respondents as “the City.”

                                              3
 No. 77577-4-1/4


to prevent the standpipe from shifting if external forces act upon it or the curbstand.

The curbstand is the visible, operational part of the assembly, commonly thought

of as the fire hydrant. It is affixed to the top of the standpipe at the flange, using

eight shear bolts. The flange, also referred to as the “shear plane,” is slightly less

than one inch thick.

       During the collision, the vehicle struck the standpipe such that the flange

was positioned above the vehicle’s rocker panel. The rocker panel, a structural

component of the vehicle that runs the length of the vehicle under the driver side

door and passenger side door, ripped off the vehicle and wrapped around the

standpipe.    The passenger side door also made contact with the hydrant’s

curbstand, and folded in half.

       In 2005, the City added a nine inch standpipe extension to the hydrant. The

City’s 2005 “Standard Specifications for Road, Bridge and Municipal Construction”

(2005 Standard Specifications) required a hydrant’s flange to be set two inches

minimum and seven inches maximum above finished grade. The standard is

designed to be below the average bumper height on a vehicle, so that if a vehicle

hits it, it breaks the curbstand off but does not rip the standpipe out of the ground.

The parties do not dispute that the 2005 Standard Specifications applied to the

City’s 2005 height adjustment. And, they do not dispute that the curbstand broke

away from the standpipe during the collision.

      One of the Estate’s experts, Edward Stevens, a civil engineer, found that

the underside of the hydrant’s standpipe flange was 8.6 inches above the sidewalk

on the side impacted in the collision. He also found that the top of the flange,


                                             4
No. 77577-4-1/5


where the curbstand is designed to shear, was approximately 9.5 inches above

the sidewalk.     The City’s expert, Nathan Rose, an accident reconstructionist,

measured the height of the bottom of the flange against the slope of the sidewalk,

and found that the bottom of the flange was between 7.8 and 8.6 inches above the

sidewalk. The City does not dispute that, according to its measurements, the

hydrant’s flange was between 0.8 and 1 .6 inches higher than specified in the 2005

Standard Specifications.

       On June 12, 2017, the trial court granted the City partial summary judgment

as to whether Sawe was under the influence of intoxicants at the time of the

collision and negligent as a matter of law under RCW 5.40.050, and whether Gray

Florance was also under the influence of intoxicants. Specifically, the court found

that there was a genuine dispute of material fact as to whether Sawe and Gray

Florance were under the influence of alcohol. But, it found that Sawe was driving

under the influence of methylenedioxymethamphetamine (MDMA), and therefore

negligent as a matter of law. The court also found that Gray-Florance was under

the influence of MDMA as a matter of law.2

       On August 4, 2017, the City moved for summary judgment dismissal of the

Estate’s negligence claims, It argued that the Estate lacked sufficient evidence to

establish that (1) the hydrant’s condition constituted a breach of the City’s duty,

and (2) the hydrant height proximately cause~d Gray-Florance’s fatal injury.

Specifically, the City argued that testimony by Stevens, one of the Estate’s experts,


       2 The court declined to find that Gray-Florance was negligent as a matter of
law. It stated that Gray-Florance’s alleged negligence was a jury determination.

                                             5
No. 77577-4-1/6


did not assist the jury and should be excluded under ER 702. And, it argued that

the Estate’s other experts, accident reconstructionist Charles Lewis and civil and

structural engineer Joseph McClure, “rel[iedj on conjecture and unsupported

conclusions.” Thus, the City argued that Lewis and McClure’s opinions were also

inadmissible.

       Even with the Estate’s expert testimony, the City argued that the Estate

could not establish that Gray-Florance would not have died but for the alleged

breach.   The City asserted that the Estate “urges City liability based on

unsupported speculation that the accident might not have unfolded in precisely the

manner it did had the [standpipe] been some unknown amount lower, but would

nonetheless have occurred and still may have been fatal.” It continued, stating

that the “experts’ rampant speculation would require the jury to impermissibly

speculate and cannot form the basis for proximate cause.”

      At the hearing on the motion, the court did not exclude the opinions of the

Estate’s experts, nor address their admissibility under ER 702. The court stated

that the Estate failed to present a genuine issue of material fact on proximate

cause. The court framed the issue as follows:

               The duty in this case is related to proximate cause. Proximate
      cause comes from the duty. Duty from the plaintiff’s point of view.
      is that the City shouldn’t have had the top inch or inch and a half of
      this standpipe  .   .above ground. And what I’m wondering,
                              .                                       .   .what
                                                                              .


      the jury is going to want to know,          did the City breach that duty,
                                                   .   .   .


      and then, if so, did that breach cause the injury. As put forth by
      defense, but for that breach    .   . there are policy reasons behind it
                                               .


      that may be a legal causation would there have been an injury?
                                          --


         [Is] there any proof of what would have happened? And there isn’t.




                                                           6
No. 77577-4-1/7


          The court continued, stating that the Estate had to present evidence to

create a genuine issue of material fact as to what likely would have happened if

the stand pipe was an inch and a half lower:

          [The Estate had] to show through some expert testimony that it is
          more likely than not that the death of Mr. Gray-Florance wouldn’t
          have happened, and I don’t have that evidence in front of me. I have
          the deposition testimony of Plaintiff’s experts that say they don’t
          know what would have happened, and that is not enough to get this
          case to the jury.
The trial court granted the City’s motion and dismissed the case. The Estate then

filed a motion for reconsideration that the trial court denied.

       The Estate appeals.3

                                    DISCUSSION

       The Estate makes three arguments. First, it argues that a reasonable juror

could conclude that the fire hydrant was a proximate cause of Gray-Florance’s

death.4     Second, it argues that the trial court improperly considered Gray

Florance’s purported intoxication. Third, it argues that the trial court improperly

considered Sawe’s purported intoxication in holding that he was negligent per se.




       ~ Specifically, the Estate appeals (1) the June 13, 2017 order denying in
part and granting in part the City’s motion for partial summary judgment, (2) the
September 1, 2017 order granting the City’s motion for summary judgment, and
(3) the October 6, 2017 order denying the Estate’s motion for reconsideration.
       ~ In doing so, the Estate argues that the trial court (1) improperly weighed
evidence, (2) misapplied the “but for” analysis of proximate cause, and (3)
improperly shifted the burden of proof to the Estate by requiring it to prove Gray
Florance would have survived if the fire hydrant had been installed in a proper and
safe manner.

                                               7
No. 77577-4-1/8


   I.   Standard of Review

        This court reviews summary judgment orders de novo. Hadley v. Maxwell,

144 Wash. 2d 306, 310-11, 27 P.3d 600 (2001). Summary judgment is appropriate

only where there are no genuine issues of material fact and the moving party is

entitled to judgment as a matter of law. CR 56(c); Peterson v. Groves, 111 Wn.

App. 306, 310, 44 P.3d 894 (2002). The moving party bears the initial burden of

showing that no issue of material fact exists. Young v. Key Pharms., Inc., 112
Wash. 2d 216, 225, 770 P.2d 182 (1989).

        “A defendant may move for summary judgment by showing that there is an

absence of evidence to support the plaintiff’s case.” Sligar v. Odell, 156 Wash. App.
720, 725, 233 P.3d 914 (2010). If the defendant meets this initial showing, the

inquiry then shifts to the plaintiff. Young, 112 Wash. 2d at 225. If the plaintiff “‘fails

to make a showing sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden of proof at trial,’ then

the trial court should grant the motion.” ki. (quoting Celotex Corn. v. Catrett, 477
U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)). When considering the

evidence, the court draws reasonable inferences in the light most favorable to the

nonmoving party. Schaafv. Highfield, 127 Wash. 2d 17, 21, 896 P.2d 665 (1995).

 II.    Negligence

        “[Mjunicipalities are generally held to the same negligence standards as

private parties.” Keller v. City of Spokane, 146 Wash. 2d 237, 242-43, 44 P.3d 845

(2002). Thus, to prevail on its negligence claims, the Estate “must prove duty,




                                              8
No. 77577-4-1/9


breach, causation, and injury.” Cho v. City of Seattle, 185 Wash. App. 10, 16, 341
P.3d 309 (2014).

        “A proximate cause is one that in natural and continuous sequence,

unbroken by an independent cause, produces the injury complained of and without

which the ultimate injury would not have occurred.” Attwood v. Albertson’s Food

Ctrs., Inc., 92 Wash. App. 326, 330, 966 P.2d 351 (1998). Washington recognizes

two elements to proximate cause: cause in fact and legal causation. Hartley v.

State, 103 Wash. 2d 768, 777, 698 P.2d 77 (1985). “Cause in fact refers to the ‘but

for’ consequences of an act—the physical connection between an act and an

injury.” ~ at 778. Legal causation “is grounded in policy determinations as to how

far the consequences of a defendant’s acts should extend.” Crowe v. Gaston, 134
Wash. 2d 509, 518, 951 P.2d 1118 (1998).

 III.   Expert Testimony

        As an initial matter, the City argues that the Estate’s expert testimony is

inadmissible under ER 702.~ Specifically, it argues that Lewis and McClure lack


        ~ The City also argues that the expert testimony is inadmissible under Frye
v. United States, 293 F. 1013 (D.C. Cir. 1993). “While Frye governs the
admissibility of novel scientific testimony, the application of accepted techniques
to reach novel conclusions does not raise Frye concerns.” Lakey v. Puget Sound
Energy, Inc., 176 Wash. 2d 909, 919, 296 P.3d 860 (2013). Here, the City argues
that the Estate’s expert testimony “amount[ed] to inadmissible speculation,” that
the experts’ opinions “are grounded in flawed methodology,” that Lewis and
McClure “lack the foundation to render an opinion regarding survivability,” and that
Stevens’s opinion about the roadway “is conclusory and lacks foundation.”
Because the City does not argue that the Estate’s experts relied on novel
techniques, Frye does not apply. Also, the City failed to raise its Frye argument to
the trial court. Accordingly, we do not address the argument. See RAP 2.5(a)
(“The appellate court may refuse to review any claim of error which was not raised
in the trial court.”).

                                            9
No. 77577-4-1/10


the foundation to render an opinion regarding survivability. The City also argues

that Stevens’s opinion about the roadway being inherently dangerous is conclusory

and lacks foundation.

       In its summary judgment motion, the City asked the trial court to exclude

the opinions of Lewis, McClure, and Stevens under ER 702. The court did not

exclude any expert testimony in granting summary judgment in favor of the City.

       Expert testimony is admissible when (1) the witness qualifies as an expert,

(2) the opinion is based upon an explanatory theory generally recognized in the

scientific community, and (3) if it will be helpful to the trier of fact. ER 702; In re

Pers. Restraint of Morris, 176 Wash. 2d 157, 168-69, 288 P.3d 1140 (2012). Expert

testimony is helpful if it concerns matters beyond the average Iayperson’s common

knowledge and is not misleading. State v. Groth, 163 Wash. App. 548, 564, 261 P.3d
183 (2011). An expert must rely on facts and data, not mere speculation. See

Queen City Farms, Inc. v. Cent. Nat’I Ins. Co. of Omaha, 126 Wash. 2d 50, 102-04,

882 P.2d 703, 891 P.2d 718 (1994). When formulating opinions, “[o]ne expert may

rely on the opinions of another expert.” Driqqs v. Howlett, 193 Wash. App. 875, 900,

371 P.3d 61(2016). But, conclusory opinions lacking adequate foundation will be

excluded. Miller v. Likins, 109 Wash. App. 140, 148, 34 P.3d 835 (2001).

      A. McClure

      McClure is a civil and structural engineer.        His analysis relates to the

mechanical interaction between the passenger side of the vehicle, including the

door and rocker panel, and the fire hydrant assembly.            McClure conducted

independent research into mechanics, the types of bolts used in a fire hydrant


                                             10
 No. 77577-4-Ill 1


breakaway connection, fire hydrant design, and the design of the vehicle involved.

He also relied on reports and information from other experts in the case.

           In his declaration, McClure concluded that, if the shear plane had been set

closer to grade level, “the rocker panel would have imparted greater force onto the

curbstand and caused it to shear at an earlier point in time in the accident

sequence.”       He stated that this would have “caus[ed] less intrusion into the

passenger compartment of the vehicle.”

       Specifically, McClure concluded that, if the shear plane had been set more

than 1 .6 inches lower and the rocker panel had partially struck the standpipe, “the

vehicle would have glanced over the standpipe or the stand pipe would have torn

through the gauge metal of the bottom part of the rocker panel.” Either way, he

stated that there would have been less intrusion by the curbstand, the vehicle

would not have hooked and rolled over from the impact with the standpipe, and

“[t]he progress of the accident would have been substantially different.”6

       McClure ultimately concluded that, “[g]iven the mechanics of the subject

collision, the damage to the vehicle would have decreased as the height of the fire

hydrant assembly’s shear plane was lowered.”           He also stated that, had the

standpipe been lowered three inches or more, the curbstand would have sheared

with approximately 12 or less inches of intrusion, the rocker panel would have

cleared the standpipe, and the vehicle would not have rolled.




       6At oral argument, the Estate argued that the impact of the vehicle hitting
the hydrant, not the vehicle flipping over, caused Gray-Florance’s death.

                                              11
 No. 77577-4-1/12


       At McClure’s deposition, he was asked how the accident would change with

the standpipe down at seven inches. McClure responded,

       Well, among other things, you have a much stronger portion of the
       car hitting the curbstand. So it increases it’s going to decrease the
                                                     --


       penetration into the car because you’ve got a stronger element there,
       and it’s going to break the curbstand free sooner. And I can’t go
       beyond that, but I can tell you that it will be a different accident.
He was then asked, “Can you say anything about the difference in injuries to the

plaintiff?” McClure responded, “No.”

       Later, McClure was asked again about how the accident would have been

different with a seven inch standpipe. McClure responded,

               So [the curbstand’s} going to break away sooner, but I can’t
       tell you I can’t tell you any of the things about what happens after
               --


       the accident. I can’t tell you about the survivability, who lives, who
       dies, I can’t tell you any of that, and I can’t tell you whether or not the
       car would roll over.
He was also asked specifically about Gray-Florance’s physical injuries:

             Q. And we’ve already talked about you don’t have an opinion
       about the physical injury to the plaintiff being different under any
       scenario?

              A. Right, not my field of expertise.

              Q. You just don’t know?
              A. I just don’t know.
       McClure testified that he could not say anything about survivability. He also

testified that the difference in physical injury to Gray-Florance was not his field of

expertise. McClure did not opine as to what the difference in physical injury would

have been with a lower standpipe.

      We do not find his conclusions inadmissible under ER 702.



                                              12
No. 77577-4-1/13


       B. Lewis

       Lewis is an accident reconstructionist.      To formulate his opinions, he

“recreated the collision dynamics under multiple factual scenarios using a

computer modeling program.”         He stated that this is typical for accident

reconstructionists’ work. He produced four videos, one with the hydrant, one with

the standpipe alone at the height it was at the time of the accident, one with the

standpipe alone, lowered by 1.6 inches, and one with the standpipe alone, two

inches above ground. Lewis also relied on reports and information from other

experts in the case.

       In his declaration, Lewis concluded that “the damage to the vehicle would

have decreased as the height of the fire hydrant assembly’s shear plane was

lower.7 He stated that generally, as the damage to a vehicle is decreased, the

damage to occupants is decreased, particularly with side impact collisions. The

remainder of his conclusions are based on the “shear plane” being set “two to three

inches closer to the sidewalk.” He stated that, with the shear plane two to three

inches closer,

       [T]he majority of [the] vehicle’s rocker panel would have contacted
       [the] curbstand rather than the immovable standpipe. Because the
       rocker panel is structural to the vehicle, the rocker panel would have
       imparted greater force onto the curbstand and caused it to shear at
       an earlier point in time in the accident sequence.




        ~ Lewis calls the “top of the standpipe flange,” which was nine to nine and a
half inches above the sidewalk, the “shear plane.” The “underside of the standpipe
flange,” which he states was the “known point of impact,” was 8.6 inches above
the sidewalk.

                                             13
 No. 77577-4-1/14


            More specifically, Lewis concluded that if the shear plane had been set

closer to grade level and the rocker panel struck the curbstand above the shear

plane, “the curbstand would have intruded into the passenger compartment of the

vehicle” approximately 12 inches, instead of 36 inches. He also stated that, if the

shear plane had been set two to three inches lower and the vehicle still contacted

the standpipe, the vehicle would have “glanced over the standpipe.” As a result,

“there would have been significantly less vehicle deformation and significantly less

intrusion into the passenger compartment of the vehicle.” And, “the deceleration

of the vehicle would have been approximately two miles per hour.”8

        Ultimately, Lewis concluded that “there would have [been a] significant

reduction of force and physical trauma acting upon the occupants of the vehicle.”

He did not quantify what the reduction in force and physical trauma would have

been.

        At Lewis’s deposition, he was asked about his statement that, had the shear

plane been set closer to grade level and the rocker panel had struck the curbstand

above the shear plane, the curbstand would have intruded into the vehicle’s

        8 The Estate notes that the City’s expert agreed with Lewis on this point.
According to the City’s and Estate’s experts, the vehicle was traveling between
approximately 45 to 49 miles per hour when it struck the hydrant. It is worth noting
that, had it decelerated by 2 miles per hour after suffering a 12 inch intrusion into
the passenger compartment, the vehicle would have continued moving sideways
at a speed of 43 to 47 miles per hour. Beyond the sidewalk where the hydrant is
located, the ground begins to slope steeply away from the road. Specifically, about
40 feet from the hydrant is an embankment. When asked if he had an opinion on
what would have happened if the vehicle went over the embankment, Lewis stated,
“It would hit the trees.” But, he also stated that he had not done any work to
determine what would have happened if the vehicle went over the embankment.
Later, when asked what the effect of the vehicle going down the embankment at
45 miles per hour or greater would have been, he responded, “I don’t know.”

                                             14
No. 77577-4-1115


passenger compartment approximately 12 inches. Lewis responded, “I think that’s

an opinion I got from Mr. McClure.” The following exchange then occurred:

              Q. So you don’t have an opinion about how far the hydrant
       would have intruded into the vehicle if the shear plane had been
       lower?
               A. No.

              Q. And so does that mean you also do not have an opinion
       about whether the accident would have been fatal, even if the shear
       plane had been lowered?
              A. No. My opinion is had the fire hydrant broken away shortly
       after contact, it would not have penetrated as far into the Mustang as
       itdid.

             Q. Do you know how much penetration of the curbstand into
       the Mustang would be required to produce a fatality?
               A. I don’t.

       Lewis was also asked, “Fair to say you’re not an expert on what physical

injuries Mr. Gray would have suffered if the hydrant shear plane had been lower at

the time of the accident?” Lewis responded, “I am not an expert on that.” Later,

Lewis testified about what types of experts could opine as to a difference in

physical injuries:

               Q. What types of experts usually deal with calculating the
       different types of injuries the human body would have sustained if
       physical things about the scene had been different?
              A. Biomechanical engineer.

              Q.    Have you talked to any biomechanical engineers
       regarding this accident?

              A. Not regarding this case, no.

              Q. Are you aware of any working on this case?
              A. No, I do not.

                                            15
No. 77577-4-1/16

                Q. But that’s who I would want to talk to, right, if I wanted to
        figure out what difference there would have been in terms of physical
        injuries to Mr. Gray if the hydrant had been lower; right?
                  A. Yes.

               Q. So you’re not in a good position to answer that line of
        questions; right?
                  A. Correct.
        Lewis agreed that he was not in a good position to answer questions

regarding the difference in Gray-Florance’s injuries with a lower hydrant. He stated

that a biomechanical engineer usually calculates the different types of injuries a

person would sustain if physical things about the scene had been different, and

that he had not talked to any biomechanical engineers.

       We do not find his conclusions inadmissible under ER 702.

       C. Stevens

       Stevens is a civil engineer.               His opinions are related to the design and

installation of public roadways, and structures and utilities adjacent to public

roadways. To formulate his opinions, he conducted independent research into

roadway design and standards, and fire hydrant design and standards. He also

reviewed and relied upon reports and information from other experts in the case.

       In his declaration, Stevens concluded that “[t]he as-built condition of the

subject fire hydrant assembly is inherently dangerous.” He stated that “[t]he as

built condition   .   .   .   will result in greater damage to the vehicle, and it will result in

greater risk of injury to passengers in the vehicles when a collision with a fire

hydrant assembly foreseeably occurs.” And, he stated that the City has a duty “to

make sure its fire hydrant assemblies adjacent to roadways do not present


                                                       16
No. 77577-4-1/17


additional danger to persons and property if a vehicle leaves the roadway and

strikes a fire hydrant assembly.”

       At Stevens’s deposition, he was asked about his opinion that the fire hydrant

assembly is inherently dangerous. Stevens stated,

       It’s a fact that, Number 1, it was substandard, and my conversations
       with Mr. Lewis indicated that that substandard nature allowed further
       --  I can’t remember all the words that he used and some of it I didn’t
       really understand but it was impalement I guess you’d say into the
                          --


       vehicle.
Stevens then stated that he did not offer, nor intend to offer, any opinion about

what happened in the accident, mechanically or physically. He said that would be

up to Lewis or McClure.

       Stevens’s opinion that the hydrant assembly is inherently dangerous, and

will result in greater damage to the vehicle and greater risk of injury to the

passengers, relies on Lewis’s conclusions. When asked if he had independent

knowledge to support his opinion that the hydrant’s “as-built condition” “will result

in greater damage to the vehicle, et cetera,” Stevens responded, “That would be

out of my field.” Stevens did not opine as to whether there would have been a

reduction in physical trauma to Gray-Florance with a lower standpipe. He stated

that he didnot offer, nor intend to offer, any opinion about what happened in the

accident, mechanically or physically.

      We do not find his conclusions inadmissible under ER 702.

IV.    Cause in Fact

      The Estate argues that the trial court either ignored or weighed the

credibility of the experts in the case, neither of which was appropriate in granting


                                            17
No. 77577-4-1/18


the City’s motion for summary judgment. It also argues that the court misapplied

the ‘but for” causation analysis, shifting the burden to the Estate to prove that Gray

Florance, “more likely than not, would have survived the collision if the fire hydrant

assembly was placed one and a half inches lower.” The Estate relies primarily on

Mehlertv. Baseball of Seattle, Inc., I Wn. App. 2d 115, 404 P.3d 97(2017).

       Cause in fact refers to “but for” causation, events the act produced in a

direct unbroken sequence, without which the injury would not have occurred. Kim

v. Budget Rent A Car Sys., Inc., 143 Wash. 2d 190, 203, 15 P.3d 1283 (2001). ‘[Tjo

hold a governmental body liable for an accident based upon its failure to provide a

safe roadway, the plaintiff must establish more than that the government’s breach

of duty might have caused the injury.” Miller, 109 Wash. App. at 145.

       Causation is usually a jury question.      Mehlert, 1 Wash. App. 2d at 119.

However, it becomes a question of law for the court “when the causal connection

is so speculative and indirect that reasonable minds could not differ.” k1.

       In Mehlert, the plaintiff fell while leaving a store and landed at the bottom of

a set of stairs, injuring herself. ki. at 116-17. A ramp had been placed over the

stairs to make the store accessible by wheelchair, but there were no required

handrails adjacent to the ramp or the stairs. ki. at 116. This court held that a

genuine issue of fact existed regarding whether the absence of required handrails

was the proximate cause of Mehlert’s injuries. ki. We based our holding on expert

testimony by a human factors specialist that appropriate handrails would have

lessened or prevented Mehlert’s injuries, and Mehlert’s testimony. fri. at 120-21.




                                             18
No. 77577-4-1/19


       Mehiert testified that she remembered wanting to reach for something

because she was falling. ~ at 119. Harley, Mehlert’s human factors specialist,

opined that the absence of handrails presented a safety hazard and was a

contributing factor in Mehlert’s fall.   k~. at 120. In doing so, Harley presented

research about the effectiveness of handrails in preventing falls.    icL She also
discussed studies “showing that in moments of destabilization, individuals are

almost always able to reach out and successfully grab a handrail.” ki. Harley

concluded that, had appropriate handrails been present, Mehlert would have been

able to reach out to grasp one, thereby lessening or preventing her injuries. ki.

       Like Mehlert, this case presents a safety hazard. The height of the hydrant’s

standpipe flange did not comply with the 2005 Standard Specifications. The flange

was 8.6 inches above grade, 1.6 inches higher than the 7 inch maximum. But

here, a compliant hydrant would not have prevented the collision itself. Sawe had

lost control of the vehicle, and, according to the City and Estate’s experts, the

vehicle was traveling between approximately 45 to 49 miles per hour when it struck

the hydrant. The question here is whether Gray-Florance would have survived had

the standpipe been 1 .6 inches lower.

      Based on Lewis and McClure’s opinions, without the extra 1.6 inches of

standpipe, the intrusion into the vehicle would have been 12 inches instead of 36

inches. But, the Estate does not have an expert who can opine that Gray-Florance

would not have sustained fatal injuries. Without this evidence, a reasonable juror

could only speculate as to what Gray-Florance’s injuries would have been if the

hydrant’s flange had been at the proper height.       Unlike Mehlert, the Estate’s


                                             19
 No. 77577-4-1/20


experts either did not or are not competent to opine that a compliant hydrant would

have lessened or prevented Gray-Florance’s injuries.

       The Estate failed to raise a genuine dispute of material fact regarding cause

in fact. This is a necessary element of negligence. Cho, 185 Wash. App. at 16.

Summary judgment is proper if the nonmoving party “‘fails to make a showing

sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Young, 112 Wash. 2d

at 225 (quoting Celotex, 477 U.S. at 322). Accordingly, the trial court did not err in

granting summary judgment in favor of the City.9

 V.    Gray-Florance’s Negligence

       The Estate argues next that the trial court improperly considered Gray

Florance’s intoxication. It argues that RCW 5.40.060(2) bars the City’s affirmative

defense alleging that Gray-Florance’s intoxication played any role in the collision.10

       The court found that, as a matter of law, Gray-Florance was under the

influence of MDMA. RCW 5.40.060(2) provides,

       In an action for damages for personal injury or wrongful death that is
       brought against the driver of a motor vehicle who was under the

        ~ The City also argues that summary judgment is warranted on the alternate
ground that the Estate cannot establish that the City breached a duty. In granting
the City summary judgment, the trial court did not reach the question of whether
the City’s failure to comply with the 2005 Standard Specifications was a breach of
its duty to maintain roadways in a condition reasonably safe for ordinary travel.
Keller, 146 Wash. 2d at 249. However, because we conclude that the Estate failed
to present a genuine dispute of material fact as to causation, we do not reach the
question of duty.
        10 The Estate does not argue that the trial court considered Gray-Florance’s
intoxication in deciding the City’s August 4, 2017 summary judgment motion on
duty and causation. Thus, we construe the Estate’s argument as challenging the
court’s June 12, 2017 order granting partial summary judgment to the City.

                                            20
No. 77577-4-1/21

        influence of intoxicating liquor or any drug at the time of the
        occurrence causing the injury or death and whose condition was a
        proximate cause of the injury or death, subsection (1) of this section
        does not create a defense against the action notwithstanding that the
        person injured or killed was also under the influence so long as such
        person’s condition was not a proximate cause of the occurrence
        causing the injury or death.
        RCW 5.40.060(2) applies to “an action for damages for personal injury or

wrongful death that is brought against the driver of a motor vehicle who was under

the influence of intoxicating liquor or any drug at the time of the occurrence.”

Because the statute applies to actions against the driver of a motor vehicle, it does

not apply to the Estate’s suit against the City. See RCW 5.40.060(2).

        Also, in granting the City partial summary judgment, the court did not

actually consider Gray-Florance’s intoxication or determine whether he was

negligent.       Instead, it found that Gray-Florance’s alleged negligence regarding

whether he knew Sawe was intoxicated or impaired was a jury determination.

Thus, the trial court did not err.

VI.     Sawe’s Neciliqence

       The Estate argues that the trial court improperly considered Sawe’s

purported intoxication in holding that he was negligent per se. It asserts that, under

RCW 5.40.060, the City had to prove its intoxication affirmative defense using the

same standard established for criminal convictions under RCW 46.61 .502, which

it did not do.

       The Estate relies on RCW46.61.502(1)(a). Under that statute, a person is

guilty of driving while under the influence of intoxicating liquor, marijuana, or any

drug if the person drives a vehicle within this state “[a]nd the person has, within



                                              21
No. 77577-4-1/22


two hours after driving, an alcohol concentration of 0.08 or higher as shown by

analysis of the person’s breath or blood made under RCW 46.61.506.” RCW

4.61.602(1 )(a).

       The Estate also cites State v. Brown, 145 Wash. App. 62, 184 P.3d 1284

(2008). Under Brown, to admit blood alcohol test results, the state must present

prima facie proof that the test chemicals and the blood sample are free from any

adulteration which could introduce error to the test results. 145 Wash. App. at 69-

70.

       The Estate’s argument focuses on the City “not properly prov[ing] the blood

alcohol levels using the criminal burden of proof.” The authorities it cites address

blood alcohol test results. But, the trial court did not hold that Sawe was negligent

per se based on his blood alcohol level. Rather, it found that there was a genuine

dispute of material fact as to whether Sawe was under the influence of alcohol.

The court found that Sawe was driving under the influence of MDMA, and therefore

negligent as a matter of law under RCW 5.40.050. The authorities the Estate relies

on do not address test results for other drugs. Accordingly, the trial court did not

err.

       We affirm.




WE CONCUR:




                                            22